EXHIBIT 24 POWER OF ATTORNEY We, the undersigned Directors and Officers of Commerce Bancshares, Inc. do hereby name, constitute and appoint James L. Swarts,Jeffery D. Aberdeen or Thomas J. Noack, our agent and attorney-in-fact, for each of us and in our respective behalves as Directors and/or as Officers of Commerce Bancshares, Inc. to sign and execute a Registration Statement on Form S-4, and any amendments thereto, relating to the registration with the Securities and Exchange Commission of shares of common stock of Commerce Bancshares, Inc. Executed this 21st day of June, 2013. /s/ Terry Bassham /s/ Jonathan M. Kemper Terry Bassham Jonathan M. Kemper /s/ John R. Capps /s/ Terry O. Meek John R. Capps Terry O. Meek /s/ Earl H. Devanny /s/ Benjamin F. Rassieur, III Earl H. Devanny Benjamin F. Rassieur, III /s/ Todd R. Schnuck W. Thomas Grant, II Todd R. Schnuck /s/ Andrew C. Taylor James B. Hebenstreit Andrew C. Taylor /s/ David W. Kemper /s/ Kimberly G. Walker David W. Kemper Director and CEO Kimberly G. Walker /s/ Charles G. Kim /s/ Jeffery D. Aberdeen Charles G. Kim Chief Financial Officer Jeffery D. Aberdeen Controller
